Bell, Chief Judge.
This foreclosure on personalty suit was tried by the court. In entering judgment for plaintiff, the court failed to make findings of fact and conclusions of law as required by CPA § 52 (a) (Code Ann. § 81A-152 (a)). Accordingly, the appeal is remanded to the trial court with direction that it vacate the judgment, prepare, or cause to be prepared, appropriate findings of fact and conclusions of law, and enter a new judgment after which the losing party shall be free to enter another appeal if he should desire. Spivey v. Mayson, 124 Ga. App. 775 (186 SE2d 154).

Appeal remanded with direction.


Clark and Stolz, JJ., concur.

Raborn L. Davis, pro se.
Howard H. Johnston, for appellees.